9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 1 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 2 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 3 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 4 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 5 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 6 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 7 of 8
9:20-cv-04217-DCN   Date Filed 12/04/20   Entry Number 1-1   Page 8 of 8
